Citation Nr: 1427022	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  13-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an adjustment disorder


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was brought before the Board in March 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An adjustment disorder was not incurred in, or aggravated by, active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an adjustment disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a March 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran submitted multiple statements indicating that while on active duty he had to handle body bags and witnessed some of them fall off of a conveyor belt onto the ground.  He has also stated that other soldiers were rough with the body bags and cursed at them.  See e.g., March 2011 and September 2013 statements.

The Veteran was afforded a private psychological evaluation in February 2011.  The Veteran reported the body bag incident as well as a car accident he witnessed where fellow soldiers were burned.  He reported anxiety which began in service and caused him to avoid sitting in the window seat whenever he was on airplanes so that he would not have to see the conveyor belt for luggage.  He also reported continuing to have flashbacks of the incident.  He was diagnosed with adjustment disorder which the examiner stated was at least as likely as not related to service.

The Veteran was afforded a VA psychiatric consultation in March 2011.  He reported the body bag incident from service and being reminded of the incident whenever he saw conveyor belts or an open casket.  The Veteran did not feel that he needed psychiatric intervention at that time and the examiner agreed.

The examiner opined that the Veteran did not have a psychiatric disorder.  He did not have depression or an anxiety disorder and did not meet the criteria for posttraumatic stress disorder (PTSD).  The examiner found the Veteran did not have an Axis I diagnosis under the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV).

The Veteran denied anxiety or depression on multiple occasions during VA medical treatment.  See e.g., March 2009, February 2010, and March 2012 VA treatment records.  

The Veteran was also afforded a VA examination in April 2014.  Initially, the Board notes the examiner stated she did not review the claims file, but as this is a virtual case, there is no physical claims file.  The examiner also later stated she had taken into account the Veteran's electronic medical record, Veterans Benefits Management System (VBMS file), a clinical interview, her clinical expertise, and the DSM-V criteria.  The Veteran reported nightmares and being reminded of the incident when he saw a conveyor belt at the airport or a hearse.

Ultimately the examiner opined that the Veteran did not meet criteria for any psychiatric condition.  The concerns and difficulties he endorsed did not cause significant clinical distress with any regularity.  When distress occurred, it was mild and short lived and was not related to functional impairment of any kind.  The examiner also noted the Veteran appeared to be functioning well in multiple domains.  

The Board must weigh the probative value of all medical opinions submitted, with specific examination of multiple factors.  It may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The record suggests that the February 2011 examiner did not fully review the claims file.  The March 2011 and April 2014 VA examiners reviewed the claims file and took into account the Veteran's lay statements.  The examiners noted that although the Veteran had symptoms, they did not rise to the level of diagnosing a chronic psychiatric condition under either the DSM-IV or DSM-V.  Accordingly, the Board assigns these opinions greater probative weight.

The Veteran was diagnosed with adjustment disorder in February 2011, but subsequent treatment records found that this condition did not exist.  The Board has considered the Veteran's contention that he has an adjustment disorder which warrants service connection.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing the etiology and nature of a psychiatric disorder, this falls outside the realm of common knowledge of a lay person.  see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for an adjustment disorder is denied.



____________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


